Citation Nr: 1032078	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-15 669	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD) and 
depression.

2.  Entitlement to service connection for a right upper extremity 
disability secondary to service-connected residuals of a right 
wrist ganglion cyst excision (right wrist disability).

3.  Entitlement to service connection for migraine headaches 
secondary to service-connected right wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran had active service from July 1968 to February 1970, 
including service in Vietnam.  His military occupational 
specialty was motorized vehicle mechanic.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO).  

Although the issue of service connection for PTSD was originally 
denied in an unappealed rating decision in October 1998, the 
Board is treating the issue de novo because of new VA regulation 
38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

For reasons discussed hereinbelow, the issue of service 
connection for migraine headaches secondary to service-connected 
right wrist disability is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claims for service connection for a psychiatric 
disability, to include PTSD and depression, and for a right upper 
extremity disability secondary to service-connected right wrist 
disability; and he has otherwise been assisted in the development 
of his claims.

2.  There is a diagnosis of PTSD due to service stressors made by 
a VA physician.

3.  A December 2007 VA evaluation did not find that the Veteran 
has a right upper extremity disability on a secondary basis.  

4.  The Veteran has PTSD with depression that is due to an event 
or incident of his active service.

5.  The Veteran does not have a right upper extremity disability 
that is causally related to his service-connected right wrist 
disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD with depression 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The Veteran does not have a right upper extremity disability 
that is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in April 2005, prior to adjudication, which informed him 
of the requirements needed to establish entitlement to service 
connection on a direct basis.  A letter was sent to the Veteran 
in December 2006, prior to adjudication, which informed him of 
the requirements needed to establish entitlement to service 
connection on a secondary basis.

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  No additional private evidence was 
subsequently added to the claims files after the letters.  

The December 2006 letter to the Veteran provided information 
concerning evaluations and effective dates that could be assigned 
should service connection be granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA joint examination was 
conducted in December 2007.  

All available evidence has been obtained and there is sufficient 
medical evidence on file.  The Veteran has been given ample 
opportunity to present evidence and argument in support of his 
claims.  All general due process considerations have been 
complied with by VA, and the Veteran has had a meaningful 
opportunity to participate in the development of the claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2007).  


Analysis of the Claims

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.

Service Connection

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for a disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. 
§ 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).






PTSD

The Veteran seeks service connection for a psychiatric 
disability, to include PTSD and depression.  Having carefully 
considered the claim in light of the record and the applicable 
law, the Board is of the opinion that the evidence supports a 
grant of service connection for PTSD with depression and the 
appeal will be granted.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 C.F.R. § 
3.304(f).  

Under recently-amended regulation, if a stressor claimed by a 
veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the Veteran's symptoms are related 
to the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  38 
C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The Veteran served in Vietnam, as his report of separation from 
the armed forces and its amendment indicates that he was awarded 
the Vietnam Service Medal with three Bronze Stars, the Republic 
of Vietnam Meritorious Unit Citation (Gallantry Cross Medal Color 
with Palm), and the Republic of Vietnam Meritorious Unit Citation 
(Civil Actions Medal, First Class Color with Palm).  
Additionally, there is an excerpt on file of the history of 
Construction Battalion Maintenance Unit (CBMU) 301, which is the 
unit listed on the Veteran's DD Form 214N Report of Transfer or 
Discharge as his last duty assignment.  According to this 
excerpt, the CBMU 301 served at base camps in Vietnam from 1967 
to July 1970.

The Veteran's service treatment records do not contain any 
complaints or findings of a psychiatric disorder.  

The Veteran was hospitalized at a VA facility in June 1997 for 
psychiatric problems.  He said that he wanted to hurt his ex-
girlfriend and her new boyfriend; he also talked about 
"flashbacks from Vietnam, combat nightmares."  The diagnoses 
were adjustment disorder, [not otherwise specified] with angry 
and depressed mood; rule out major depression; alcohol 
dependency, in remission by history for 14 months; cannabis 
dependence, in remission by history for 2.5 years; rule out PTSD 
vs. PTSS; opiate dependence; and anti-social personality 
disorder.

The Veteran was provided a VA psychiatric evaluation by a VA 
physician in June 1998, which included review of the claims file.  
The examiner discussed the Veteran's medical, military, and 
social history and concluded that he had PTSD with depression as 
a result of service stressors, which included seeing the body of 
a good friend pulled out of the ocean after he drowned and coming 
under enemy fire from rocket and mortar attacks on his base and 
while driving his truck in a convoy.  

Subsequent VA treatment reports dated from September 2000 to 
January 2008 reveal psychiatric complaints and diagnoses, 
including paranoid schizophrenia and PTSD.

The above evidence reveals that there is a diagnosis of PTSD due 
to service stressors by a VA physician during a psychiatric 
evaluation in June 1998 that included review of the claims file; 
and that the examiner essentially concluded that some stressors 
claimed by the Veteran, such as is being subjected to rocket and 
mortar attacks while on base and in a truck convoy, was credible 
evidence resulting in fear of hostile military action.  
Additionally, as there is evidence that the Veteran received 
medals indicative of service in Vietnam, and there is a relevant 
unit history showing that the unit served at base camps in 
Vietnam, the Board does not find clear and convincing evidence to 
negate the finding that the Veteran's PTSD symptoms are due to 
service stressors.  Moreover, the Board concludes that the 
claimed stressors are consistent with the places, types, and 
circumstances of the Veteran's service at base camps in Vietnam.

The requirements under the amended VA regulation 38 C.F.R. 
§ 3.304(f)(3) as to stressors are met.  Because there is a June 
1998 diagnosis of PTSD due to service stressors; credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and a link, established by the June 1998 report, 
between the Veteran's psychiatric symptomatology and the claimed  
in-service stressors, service connection for PTSD with depression 
is warranted.


Right Upper Extremity

The Veteran has contended that he has a right upper extremity 
disability as the result of his service-connected right wrist 
disability.  

Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the appeal 
will be denied.

The Veteran's service treatment records do not contain any 
complaints or findings of a right upper extremity disability, 
other than the right wrist disability for which he is currently 
service connected, including on discharge examination in February 
1970.

The Veteran complained on VA treatment records for August 2007 of 
pressure and muscle spasms down his right arm into his hand.



The Veteran complained on VA joint evaluation in December 2007 of 
"uncontrollable spasms" of his wrists that radiate into his 
right elbow, right ear, and right neck.  He said that he 
frequently lost control of his right hand.  Physical examination 
revealed very strong grip strength bilaterally.  Part of the way 
through the examination the Veteran said that he was unable to 
grip with his right hand and that he was never able to grip with 
this hand.  The Veteran claimed that he had a right wrist spasm 
when the examiner was not looking.  Motion of the right wrist 
included palmar flexion of 55 degrees, dorsiflexion of 0 degrees, 
ulnar deviation of 40 degrees, and radial deviation of 20 
degrees.  There was no additional loss of motion on repetitive 
motion.  There was no redness, swelling, or tenderness of the 
right wrist.  There was a 3 cm surgical scar on the right dorsal 
wrist, which was well healed and did not cause any loss of 
motion.  

X-rays of the right wrist in December 2007 showed mild 
degenerative changes of the radial aspects and the first 
metacarpophalangeal joint.  The diagnosis was ganglion cyst of 
the right wrist with surgical removal.  The examiner discussed 
the Veteran's medical history and concluded that the Veteran's 
right upper extremity complaints appeared to be related to his 
psychiatric problems and were not at least as likely as not due 
to his service-connected right wrist because there was no 
evidence of spasms on evaluation.  Shipwash v. Brown, 8 Vet.App. 
218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the Veteran's 
claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008) (Holding that it is not necessary for a VA medical 
examiner to specify review of the claims folder where it is clear 
from the report that the examiner has done so and is familiar 
with the claimant's extensive medical history). 

A significant factor to be considered for any opinion is based on 
an accurate factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 
2000) (examiner opinion based on accurate lay history deemed 
competent medical evidence in support of the claim); Kowalski v. 
Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical 
opinion cannot be disregarded solely on the rationale that the 
medical opinion was based on history given by the veteran); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the 
Board may reject a medical opinion based on an inaccurate factual 
basis).

It was contended on behalf of the Veteran in July 2010 that the 
December 2007 VA evaluation was not valid because it was not 
signed by a physician.  However, although the examination was 
performed by a medical assistant, there is a notation of a 
verifier e-signature by a physician and a notation that the 
examination had been reviewed and approved by a physician.  
Moreover, as the examiner's opinion was made based on his 
analysis of the history provided by the Veteran and the medical 
findings, the Board finds the opinion to be adequate for a 
reasoned decision.  

There is no nexus opinion in favor of the Veteran's claim.  
Rather, the nexus opinion in December 2007 is against the claim.  
Consequently, as all of the elements necessary to warrant a grant 
of service connection on a secondary basis are not shown, service 
connection for a right upper extremity disability secondary to 
service-connected right wrist disability must be denied.   

The Board has considered the written statements on file in 
support of the Veteran's claim.  To the extent that he has 
alleged that he has a right upper extremity disability due to 
service-connected right wrist disability, the Board finds this 
contention not credible, as the objective evidence of record does 
not substantiate his allegation.  The absence of a right upper 
extremity disability on VA examination in December 2007 and the 
adverse nexus opinion contradict his assertion. 
Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).





ORDER

Service connection for PTSD with depression is granted.

Service connection for a right upper extremity secondary to 
service-connected right wrist disability is denied.


REMAND

A review of the claims files reveals that although the Veteran 
complained of headaches and pressure and spasms down his right 
arm into his hand in August 2007, there is no nexus opinion on 
file on whether the Veteran currently has headaches due to his 
service-connected right wrist disability.   

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  In addition, service connection may be granted on a 
secondary basis where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability.  In 
such a case the Veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995).

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to verify the etiology of a disability.  See also 38 
C.F.R. § 3.159 (2009).


Accordingly, this case must be REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC will ascertain if the Veteran 
has received any VA, non-VA, or other medical 
treatment for headaches that is not evidenced 
by the current record.  The Veteran will be 
provided with the necessary authorizations 
for the release of any private treatment 
records not currently on file.  The RO/AMC 
will then obtain these records and associate 
them with the claims folder.  If VA is 
unsuccessful in obtaining any medical records 
identified by the Veteran, it must inform the 
Veteran of this and provide her an 
opportunity to submit copies of the 
outstanding medical records.

2.  Upon the passage of a reasonable amount 
of time or upon the Veteran's response, the 
RO/AMC will arrange for review of the 
Veteran's claims files by an appropriately 
qualified physician in order to obtain an 
opinion on whether the Veteran has headaches 
that are causally related to his service-
connected right wrist disability.  The 
following considerations will govern the 
opinion:

a. The claims folder and a copy of 
this remand will be made available to 
the reviewer for review in 
conjunction with the opinion, and the 
reviewer must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b. After reviewing the claims files, 
the reviewer must provide an opinion 
whether the Veteran has headaches 
that are causally related to his 
service-connected right wrist 
disability.  In other words, the 
reviewer must provide an opinion as 
to whether the service-connected 
right wrist disability caused or 
worsened the presently non-service-
connected headaches.  

c. In all conclusions, the reviewer 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  If the 
reviewer is unable to make a 
determination without resorting to 
mere speculation, he/she should so 
state.  

d. If the reviewer responds to the 
above inquiry that he/she cannot so 
opine without resort to speculation, 
the RO/AMC will attempt to clarify 
whether there is evidence that must 
be obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.  

e. If the reviewer concludes that a 
neurological examination is warranted 
in order to provide the above 
opinion, an examination will be 
conducted.

Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

3.  Thereafter, the RO/AMC will review the 
claims files and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  

4.  After the above have been completed, the 
RO/AMC will re-adjudicate the Veteran's claim 
for service connection for headaches 
secondary to service-connected right wrist 
disability based on all of the evidence of 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative will be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


